IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50256
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHARLES RAY WATERS, SR.,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-94-CR-342-1
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charles Ray Waters, Sr., appeals from a judgment of

conviction for failure to file an income tax return and to pay

taxes due in April 1991, 1992, and 1993, in violation of 26

U.S.C. § 7201.    He argues that he is not liable for income tax

because 1) he does not engage in a revenue-taxable activity or

enjoy a privilege granted by the Government and 2) the Government

cannot prosecute under 26 U.S.C. § 7201 because the statute is

not self-executing and there are no implementing regulations.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-50256
                                 -2-

     We have reviewed the record and find no reversible error.

See Stelly v. C.I.R., 761 F.2d 1113, 1115 (5th Cir.), cert.

denied, 474 U.S. 851 (1985).     The appeal is without arguable

merit and thus frivolous.   See Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   5th Cir. R. 42.2.